Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Response to Amendment
In the amendment filed on August 17, 2021, the following has occurred: claim(s) 1 and 15 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (U.S. Patent Pre-Grant Publication No. 2020/0273575) in view of Shelton, IV et al. (U.S. Patent Pre-Grant Publication No. 2019/0104919) in view of Takata (U.S. Patent Pre-Grant Publication No. 2021/0004480) in further view of Neumann (U.S. Patent Pre-Grant Publication No. 2020/0342353).
As per independent claim 1, Wolf discloses a method for running, by the processor, at least one machine learning model using the at least one set of vectors as an input to the at least 
While Wolf discloses the method as described above, Wolf may not explicitly teach receiving, by a processor, a first set of data indicating a current context of a procedure being performed by a first entity on a second entity; and generating, by the processor, a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success of the procedure.
Shelton, IV teaches a method for receiving, by a processor, a first set of data indicating a current context of a procedure being performed by a first entity on a second entity (See Paragraph [0305]: Data can be received from various data sources to derive information about the surgical procedure, which the Examiner is interpreting to encompass the claimed portion.); and generating, by the processor, a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success of the procedure (See Paragraph [0366]: The surgical hub can be configured to provide recommendations based on the various data sources, which the Examiner is interpreting to encompass the claimed portion when combined with the probability calculation of Neumann as described below.). It would have been obvious to one of ordinary skill in the art before the 
While Wolf/Shelton, IV disclose the method as described above, Wolf/Shelton, IV may not explicitly teach transforming, by the processor, the first set of data into at least one set of vectors.
Takata teaches a method for transforming, by the processor, the first set of data into at least one set of vectors (See Paragraph [0047]: A data processing equipment that utilizes selected patient data and selected feature list to make feature vectors, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wolf/Shelton, IV to include transforming, by the processor, the first set of data into at least one set of vectors as taught by Takata. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf/Shelton, IV with Takata with the motivation of improving handling of machine learning systems for data (See Background of Takata in Paragraph [0001]).
While Wolf/Shelton, IV/Takata discloses the method as described above, Wolf/Shelton, IV/Takata may not explicitly teach identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure; and generating, by the processor, a recommendation for 
Neumann teaches a method for identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure (See Paragraph [0114]: A supervised learning algorithm may use prognostic labels as inputs, ameliorative labels as outputs, and a scoring function representing a desired form of relationship to be detected between prognostic labels and ameliorative labels, scoring function may seek to maximize the probability that a given prognostic label and/or combination of prognostic labels is associated with a given ameliorative label and/or combination of ameliorative labels to minimize the probability that a given prognostic label and/or combination of prognostic labels is not associated with a given ameliorative label and/or combinations of ameliorative labels, which the Examiner is interpreting the association between labels to encompass identifying a set of requirements based on the first score and maximizing the probability that a given prognostic label and/or combination of prognostic labels is associated with a given ameliorative label to encompass a second score that maximizes a probability of success of the procedure as maximizing the probability that the labels are associated with each other aids the procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wolf/Shelton, IV/Takata to include identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure as taught by Neumann. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf/Shelton, IV/Takata with Neumann with the motivation of improving the assessment of 
As per claim 2, Wolf/Shelton, IV/Takata/Neumann discloses the method of claim 1 as described above. Wolf may not explicitly teach wherein the first set of data indicates a first set of resources being used for the procedure, and the method further comprising identifying, by the processor, a second set of resources to be used for the procedure based on the recommendation.
Shelton, IV teaches a method wherein the first set of data indicates a first set of resources being used for the procedure, and the method further comprising identifying, by the processor, a second  set of  resources  to be used  for the procedure  based  on the recommendation (See Paragraph [0294]: The resource optimization module is configured to analyze the aggregated data to determine optimal usage of resources for a particular or group of facilities, which the Examiner is interpreting to encompass the claimed portion because the resources could be utilized for a certain procedure when combined with Wolf.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wolf to include the resource optimization module as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf with Shelton, IV with the motivation of improving clinical decisions intraoperatively (See Background of Shelton, IV in Paragraph [0012]).
As per claim 3, Wolf/Shelton, IV/Takata/Neumann discloses the method of claim 1 as described above. Wolf further teaches wherein the first set of data comprises at least one of: a profile of the first entity (See Paragraph [0262]: Surgeon skill level is utilized as a classifier, which the Examiner is interpreting to encompass the claimed portion since a surgeon skill level can be a part of the profile.); a profile of the second entity; a profile of the procedure; a profile of 
As per claim 4, Wolf/Shelton, IV/Takata/Neumann discloses the method of claim 1 as described above. Wolf further teaches wherein running the at least one machine learning model comprises: running, by the processor, a first machine learning model with the first set of data to determine a first intermediary score indicating a self-regulation of the second entity (See Paragraphs [0259]­ [0262]: A machine learning model is trained utilizing historical data and because historical data can include patient characteristics, the Examiner is interpreting to encompass the claimed portion.); running, by the processor, a second machine learning model with the first set of data to determine a second intermediary score indicating a complexity of a condition of the second entity (See Paragraphs [0259]-[0261]: The medical condition of the patient is taken into account when calculating the complexity level which is utilized by a machine learning model.); running, by the processor, a third machine learning model with the first set of data to determine a third intermediary score indicating a measurement of dispersion of the services required by the second entity (See Paragraph [0263]: The factors taken into account for determining the complexity level includes duration of interactions of medical tools and time between appearance of medical tools, which the Examiner is interpreting to encompass a dispersion of services.); running, by the processor, a fourth machine learning model with the first set of data to determine a fourth intermediary score indicating an effectiveness of the first entity on the procedure (See Paragraph [0263]: The factors taken into account for determining the complexity level includes surgeon characteristics and a skill level of a surgeon or other healthcare provider, which the Examiner is interpreting to encompass the effectiveness of a first entity.); running, by the processor, a fifth machine learning model with the first set of data to 
As per claim 5, Wolf/Shelton, IV/Takata/Neumann discloses the method of claims 1 and 4 as described above. Wolf further teaches obtaining, by the processor, a second set of data associated with the procedure, the second set of data indicating an updated context of the procedure in accordance to the recommendation (See Paragraph [0491]: Identification of deviation between a sequence of recommended events and the sequence of an identified event for utilization, which the Examiner is interpreting the sequence of the identified to encompass a second set of data associated with the procedure, a sequence of recommended events to encompass a first set of data, and the deviation between to encompass an update.); and training, by the processor, the first, second, third, fourth, and fifth machine learning models using the second set of data (See Paragraph [0496]: The information can be utilized by the machine learning model, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 6, Wolf/Shelton, IV/Takata/Neumann discloses the method of claims 1 and 4 as described above. Wolf further teaches determining, by the processor, a first rate of change of the fourth intermediary score (See Paragraph [0491]: The deviation between the events and sequence are interpreted to encompass a rate of change.); determining, by the processor, a second rate of change of the fifth intermediary score (See Paragraph [0491]: The deviation between the events and sequence are interpreted to encompass a rate of change.); and determining, by the processor, the second score based on the first rate of change and the second rate of change (See 
As per claim 7, Wolf/Shelton, IV/Takata/Neumann discloses the method of claim 1 as described above. Wolf further teaches wherein identifying the set of requirements comprises determining a deviation between the first score and the second score (See Paragraphs [0475]-[0476]: If a deviation is identified the identification of the deviation can be determined to find the step that is missing between the events and recommended sequences, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 8, Wolf discloses a system comprising: a memory configured to store a first set of data indicating a current context of a procedure being performed by a first entity on a second entity (See Paragraph [0077]: A memory and processor is disclosed that is utilized in the system of Wolf.); a processor comprising hardware, the processor is configured to be in communication with the memory (See Paragraph [0077]: A memory and processor is disclosed that is utilized in the system of Wolf.), and the processor being configured to: run at least one machine learning model using the at least one set of vectors as an input to the at least one machine learning model to generate a first score based on the first set of data, wherein the first score indicates an effectiveness of the current context of the procedure (See Paragraphs [0615]-[0617]: A predicted outcome may be based on at least one model, such as a machine learning model, and a predicted outcome may be generated by a machine learning model trained to associate outcomes with information associated with a surgical procedure using training examples, which the Examiner is interpreting the prediction outcome to encompass the first score 
While Wolf discloses the system as described above, Wolf may not explicitly teach generate a recommendation for the first entity to perform the set of requirements to achieve the second score.
Shelton, IV teaches a system for generate a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success (See Paragraph [0366]: The surgical hub can be configured to provide recommendations based on the various data sources, which the Examiner is interpreting to encompass the claimed portion when combined with the probability calculation of Neumann as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wolf to include generate a recommendation for the first entity to perform the set of requirements to achieve the second score as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf with Shelton, IV with the motivation of improving clinical decisions intraoperatively (See Background of Shelton, IV in Paragraph [0012]).
While Wolf/Shelton, IV discloses the system as described above, Takata may not explicitly teach transform the first set of data into at least one set of vectors.
Takata teaches a system to transform the first set of data into at least one set of vectors (See Paragraph [0047]: A data processing equipment that utilizes selected patient data and selected feature list to make feature vectors, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wolf/Shelton, IV to include 
While Wolf/Shelton, IV/Takata discloses the system as described above, Wolf/Shelton, IV/Takata may not explicitly teach identify a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure.
Neumann teaches a system identify a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure (See Paragraph [0114]: A supervised learning algorithm may use prognostic labels as inputs, ameliorative labels as outputs, and a scoring function representing a desired form of relationship to be detected between prognostic labels and ameliorative labels, scoring function may seek to maximize the probability that a given prognostic label and/or combination of prognostic labels is associated with a given ameliorative label and/or combination of ameliorative labels to minimize the probability that a given prognostic label and/or combination of prognostic labels is not associated with a given ameliorative label and/or combinations of ameliorative labels, which the Examiner is interpreting the association between labels to encompass identifying a set of requirements based on the first score and maximizing the probability that a given prognostic label and/or combination of prognostic labels is associated with a given ameliorative label to encompass a second score that maximizes a probability of success of the procedure as maximizing the probability that the labels are associated with each other aids the procedure.). It would have been obvious to one of ordinary skill in the art before 
As per claim 9, Wolf/Shelton, IV/Takata/Neumann discloses the system of claim 8 as described above. Wolf may not explicitly teach wherein the first set of data indicates a first set of resources being used for the procedure, and the processor is configured to identify a second set of resources to be used for the procedure based on the recommendation.
Shelton, IV teaches a system wherein the first set of data indicates a first set of resources being used for the procedure, and the processor is configured to identify a second set of resources to be used for the procedure based on the recommendation (See Paragraph [0294]: The resource optimization module is configured to analyze the aggregated data to determine optimal usage of resources for a particular or group of facilities, which the Examiner is interpreting to encompass the claimed portion because the resources could be utilized for a certain procedure when combined with Wolf.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Wolf to include the resource optimization module as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf with Shelton, IV with the motivation of improving clinical decisions intraoperatively (See Background of Shelton, IV in Paragraph [0012]).
As per claim 10, Wolf/Shelton, IV/Takata/Neumann discloses the system of claim 8 as described above. Wolf further teaches wherein the first set of data comprises at least one of: a profile of the first entity (See Paragraph [0262]: Surgeon skill level is utilized as a classifier, which the Examiner is interpreting to encompass the claimed portion since a surgeon skill level can be a part of the profile.); a profile of the second entity; a profile of the procedure; a profile of a set of resources associated with the procedure; and a plurality of sensor data collected from a plurality of sensors.
As per claim 11, Wolf/Shelton, IV/Takata/Neumann discloses the system of claim 8 as described above. Wolf further teaches wherein to run the at least one machine learning model, the processor is configured to: run a first machine learning model with the first set of data to determine a first intermediary score indicating a self-regulation of the second entity (See Paragraphs [0259]-[0262]: A machine learning model is trained utilizing historical data and because historical data can include patient characteristics, the Examiner is interpreting to encompass the claimed portion.); run a second machine learning model with the first set of data to determine a second intermediary score indicating a complexity of a condition of the second entity (See Paragraphs [0259]-[0261]: The medical condition of the patient is taken into account when calculating the complexity level which is utilized by a machine learning model.); run a third machine learning model with the first set of data to determine a third intermediary score indicating a measurement of dispersion of services required by the second entity (See Paragraph [0263]: The factors taken into account for determining the complexity level includes duration of interactions of medical tools and time between appearance of medical tools, which the Examiner is interpreting to encompass a dispersion of services.); run a fourth machine learning model with the first set of data to determine a fourth intermediary score indicating attributes of the first entity 
As per claim 12, Wolf/Shelton, IV/Takata/Neumann discloses the system of claims 8 and 11 as described above. Wolf further teaches wherein the processor is further configured to: obtain a second set of data associated with the procedure, the second set of data indicating an updated context of the procedure in accordance to the recommendation (See Paragraph [0491]: Identification of deviation between a sequence of recommended events and the sequence of an identified event for utilization, which the Examiner is interpreting the sequence of the identified to encompass a second set of data associated with the procedure, a sequence of recommended events to encompass a first set of data, and the deviation between to encompass an update.); and train the first, second, third, fourth, and fifth machine learning models using the second set of data (See Paragraph [0496]: The information can be utilized by the machine learning model, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Wolf/Shelton, IV/Takata/Neumann discloses the system of claims 8 and 11 as described above. Wolf further teaches wherein the processor is further configured to: determine a first rate of change of the fourth intermediary score (See Paragraph [0491]: The deviation between the events and sequence are interpreted to encompass a rate of change.); determine a second rate of change of the fifth intermediary score (See Paragraph [0491]: The 
As per claim 14, Wolf/Shelton, IV/Takata/Neumann discloses the system of claim 8 as described above. Wolf further teaches wherein to identify the set of requirements, the processor is configured to determine a deviation between the first score and the second score (See Paragraphs [0475]- [0476]: If a deviation is identified the identification of the deviation can be determined to find the step that is missing between the events and recommended sequences, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 15, Wolf  discloses  a computer  program product for monitoring an ongoing procedure, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a device to cause the device to: run at least one machine learning model using the at least one set of vectors as an input to the at least one machine learning model to generate a first score based on the first set of data, wherein the first score indicates an effectiveness of the current context of the procedure (See Paragraphs [0615]-[0617]: A predicted outcome may be based on at least one model, such as a machine learning model, and a predicted outcome may be generated by a machine learning model trained to associate outcomes with information associated with a surgical procedure using training examples, which the Examiner is interpreting the prediction outcome to encompass the first score indicates an 
While Wolf discloses the computer program product as described above, Wolf may not explicitly teach receive a first set of data indicating a current context of a procedure being performed by a first entity on a second entity, and generate a recommendation for the first entity to perform the set of requirements to achieve the second score.
Shelton, IV teaches a computer program product for receive a first set of data indicating a current context of a procedure being performed by a first entity on a second entity (See Paragraph [0305]: Data can be received from various data sources to derive information about the surgical procedure, which the Examiner is interpreting to encompass the claimed portion.); and generate a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success (See Paragraph [0366]: The surgical hub can be configured to provide recommendations based on the various data sources, which the Examiner is interpreting to encompass the claimed portion when combined with the probability calculation of Neumann as described below.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Wolf to include procedure data and recommendations based on procedure data as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf with Shelton, IV with the motivation of improving clinical decisions intraoperatively (See Background of Shelton, IV in Paragraph [0012]).
While Wolf/Shelton, IV discloses the computer program product as described above, Wolf/Shelton, IV may not explicitly teach transform the first set of data into at least one set of vectors.
Takata teaches a computer program product for transform the first set of data into at least one set of vectors (See Paragraph [0047]: A data processing equipment that utilizes selected patient data and selected feature list to make feature vectors, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Wolf/Shelton, IV to include transform the first set of data into at least one set of vectors as taught by Takata. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf/Shelton, IV with Takata with the motivation of improving handling of machine learning systems for data (See Background of Takata in Paragraph [0001]).
While Wolf/Shelton, IV/Takata discloses the computer program product as described above, Wolf/Shelton, IV/Takata may not explicitly teach identify a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure.
Neumann teaches a computer program product for identify a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure (See Paragraph [0114]: A supervised learning algorithm may use prognostic labels as inputs, ameliorative labels as outputs, and a scoring function representing a desired form of relationship to be detected between prognostic labels and ameliorative labels, scoring function may seek to maximize the probability that a given 
As per claim 16, Wolf/Shelton, IV/Takata/Neumann discloses the computer program product of claim 15 as described above. Wolf may not explicitly teach wherein the first set of data indicates a first set of resources being used for the procedure, and the program instructions are further executable by the processor of the device to cause the device to identify a second set of resources to be used for the procedure based on the recommendation.
Shelton, IV teaches a computer program product wherein the first set of data indicates a first set of resources being used for the procedure, and the program instructions are further executable by the processor of the device to cause the device to identify a second set of resources to be used for the procedure based on the recommendation(See Paragraph [0294]: The resource optimization module is configured to analyze the aggregated data to determine optimal usage of resources for a particular or group of facilities, which the Examiner is interpreting to encompass the claimed portion because the resources could be utilized for a certain procedure when combined with Wolf.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Wolf to include the resource optimization module as taught by Shelton, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf with Shelton, IV with the motivation of improving clinical decisions intraoperatively (See Background of Shelton, IV in Paragraph [0012]).
As per claim 17, Wolf/Shelton, IV/Takata/Neumann discloses the computer program product of claim 15 as described above. Wolf further teaches wherein to run the at least one machine learning model, the program instructions are further executable by the processor of the device to cause the device to: run a first machine learning model with the first set of data to determine a first intermediary score indicating a self-regulation of the second entity (See Paragraphs [0259]­ [0262]: A machine learning model is trained utilizing historical data and because historical data can include patient characteristics, the Examiner is interpreting to encompass the claimed portion.); run a second machine learning model with the first set of data to determine a second intermediary score indicating a complexity of a condition of the second entity (See Paragraphs [0259]-[0261]: The medical condition of the patient is taken into account 
indicating a weighted average of individual effectiveness of a plurality of provider entities (See Paragraph [0282]: A skill level information for various surgeons can be found in a database that can be utilized as a factor in complexity level, which the Examiner is interpreting to encompass the claimed portion since the skill level can be considered a weighing.).
As per claim 18, Wolf/Shelton, IV/Takata/Neumann discloses the computer program product of claims 15 and 17 as described above. Wolf further teaches wherein the program instructions are further executable by the processor of the device to cause the device to: obtain a second set of data associated with the procedure, the second set of data indicating an updated context of the procedure in accordance to the recommendation (See Paragraph [0491]: Identification of deviation between a sequence of recommended events and the sequence of an identified event for utilization, which the Examiner is interpreting the sequence of the identified 
As per claim 19, Wolf/Shelton, IV/Takata/Neumann discloses the computer program product of claims 15 and 17 as described above. Wolf further teaches wherein the program instructions are further executable by the processor of the device to cause the device to: determine a first rate of change of the fourth intermediary score (See Paragraph [0491]: The deviation between the events and sequence are interpreted to encompass a rate of change.); determine a second rate of change of the fifth intermediary score (See Paragraph [0491]: The deviation between the events and sequence are interpreted to encompass a rate of change.); and determine the second score based on the first rate of change and the second rate of change (See Paragraph [0492]: Deviations can be utilized against each other to identify threshold values, which the Examiner is interpreting to encompass the claimed portion because the Examiner is interpreting threshold values to encompass the second score.).
As per claim 20, Wolf/Shelton, IV/Takata/Neumann discloses the computer program product of claim 15 as described above. Wolf further teaches wherein to identify the set of requirements, the program instructions are further executable by the processor of the device to cause the device to determine a deviation between the first score and the second score (See Paragraphs [0475]­ [0476]: If a deviation is identified the identification of the deviation can be determined to find the step that is missing between the events and recommended sequences, which the Examiner is interpreting to encompass the claimed portion.).
Response to Arguments
In the Remarks filed on August 17, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Wolf’s prediction outcome probability appears to be related to individual events within a procedure, not the entire procedure. Therefore, Wolf does not disclose or suggest "identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure" recited in amended independent claim 1; and (2) Shelton appears to generate recommendations such that "the clinician can be well-informed with respect to actionable and/or time-sensitive items". Shelton does not disclose or suggest “generating, by the processor, a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success of the procedure" recited in amended independent claim 1.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner agrees that Wolf does not disclose "identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure" recited in amended independent claim 1. The Examiner has supplemented the previous 35 U.S.C. 103 rejection(s) with Neumann (U.S. Patent Pre-Grant Publication No. 2020/0342353) to encompass "identifying, by the processor, a set of requirements based on the first score, wherein the set of requirements is associated with a second score that maximizes a probability of success of the procedure" as rejected above. The Examiner asserts that the addition of Neumann does encompass the newly amended claims as Neumann is 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that Shelton does disclose "generating, by the processor, a recommendation for the first entity to perform the set of requirements to achieve the second score that maximizes a probability of success of the procedure" when combined with Neumann as rejected above. Shelton, IV is able to provide recommendations based on various data sources for actionable items and Neumann’s ability to present analysis of multiple various data sources to identify the most successful outcomes which the Examiner has interpreted the combination as utilized in the rejection above to encompass the Applicant’s newly amended claims. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saliman et al. (U.S. Patent Pre-Grant Publication No. 2017/0372029), describes systems and methods for determining an effectiveness score in regard to a medical condition and/or medical treatment, Yin et al. (U.S. Patent Pre-Grant Publication No. 2016/0129282), describes systems and methods for receiving data about a patient to specify treatment criteria, and Oleari et al. ("Enhancing Surgical Process Modeling for Artificial Intelligence development in robotics: the SARAS case study for Minimally Invasive Procedures"), describes the utilization of artificial intelligence for aiding surgeons with minimally invasive procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626